                        IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                   NORTHERN DIVISION

IN RE:                     )                                  Chapter 11
                           )
REMINGTON OUTDOOR COMPANY, )                                  Case No. 20-81688-11
INC., et al.,              )
                           )                                  (Jointly Administered)
              Debtors.     )




       LIMITED OBJECTION OF THE CITY OF HUNTSVILLE, ALABAMA TO
      THE DEBTORS’ MOTION FOR (I) AN ORDER ESTABLISHING BIDDING
      PROCEDURES AND GRANTING RELATED RELIEF AND (II) AN ORDER
         OR ORDERS APPROVING THE SALE OF THE DEBTORS’ ASSETS

       The City of Huntsville, Alabama (the “City”) hereby submits this Limited Objection (this

“Objection”) to the Debtors’ Motion for (I) an Order Establishing Bidding Procedures and

Granting Related Relief and (II) an Order or Orders Approving the Sale of the Debtors’ Assets

[Doc. 29] (the “Motion”) 1 filed by the Debtors. In support of this Objection, the City states as

follows:

                                               BACKGROUND

       1.         Prior to the Petition Date, the City, the Industrial Development Board of the City

of Huntsville (the “IDB”) Madison County, Alabama (the “County,” and together with the City

and the IDB, the “Local Authorities”), and Debtor Remington Outdoor Company, Inc. (“ROC”)

entered into that certain Project Development Agreement dated February 27, 2014 (as assigned

and amended from time to time, the “Development Agreement”).

       2.         Debtor Remington Arms Company, LLC (“RAC”) subsequently assumed all rights

and obligations of ROC under the Development Agreement pursuant to that certain Assignment


       1
           Capitalized terms not otherwise defined herein shall have the meaning attributable to them in the Motion.
and Assumption of Development Agreement dated March 5, 2014, by and between ROC, as

assignor, and RAC, as assignee (the “Assignment”).

        3.      Pursuant to the Development Agreement, the Local Authorities and the Debtors

identified certain real property (the “Huntsville Project Site”) with an approximately 843,715

square foot facility (the “Huntsville Facility”) as a suitable location for the Debtors to renovate

and equip a manufacturing facility for the Debtors (the “Huntsville Project”).

        4.      To incentivize the Debtors to undertake the Huntsville Project, the Local

Authorities financed the acquisition of the Huntsville Project Site and a portion of the costs to

renovate and equip the Huntsville Facility and provided various tax abatements to ROC and RAC.

Specifically, pursuant to the Development Agreement, the Local Authorities advanced the sum of

$12,500,000 to or for the benefit of the Debtors, with such funds to be used by the Debtors to the

pay for the costs of acquiring the Huntsville Project Site and the Huntsville Facility, and to pay for

a portion of the Huntsville Project renovations.

        5.      To evidence the financing provided to the Debtors by the Local Authorities

pursuant to the Development Agreement, RAC issued a Promissory Note executed by RAC in

favor of the City dated March 6, 2014 in the principal amount of Twelve Million Five Hundred

Thousand and No/100 Dollars ($12,500,000.00) (the “Note”).

        6.      To secure ROC’s and RAC’s obligations under the Development Agreement and

the Note, RAC executed, among other things, a Mortgage and Security Agreement in favor of the

City dated March 6, 2014, and recorded in the Office of the Judge of Probate of Madison County,

Alabama as Instrument No. 2014-00118250, pursuant to which RAC granted the City a first-

priority lien and security interest on, without limitation, the Huntsville Project Site and Huntsville

Facility (collectively, the “Collateral”).

        7.      The Development Agreement, the Note, and the Mortgage are cross-defaulted.

                                                   2
        8.       In exchange for the Local Authorities’ commitments, the ROC and RAC agreed in

the Development Agreement to, among other things, reach yearly minimum hiring and wage levels

at the Huntsville Facility and to repay the indebtedness due under the Note and the Mortgage.

        9.       ROC and RAC were in default prepetition and remain in default under the terms of

the Development Agreement for, among other things, failing to satisfy the minimum employment

and wage requirements at the Facility (the “Default”). 2

        10.      The current outstanding principal indebtedness secured by the Mortgage is $12.5

million, excluding accrued interest and other fees and charges due under the Development

Agreement, the Note, and the Mortgage.

                                         LIMITED OBJECTION

        11.      The City supports the Debtors’ efforts to sell substantially all of their assets,

including the Huntsville Facility, on a going concern basis and does not object generally to the

Debtors’ Motion. However, the City does have limited objections to certain aspects of the Motion

and the Bidding Procedures proposed therein. Specifically, the City objects to the Motion on a

limited basis because (i) the proposed Bidding Procedures do not include the City as a Consultation

Party, despite designating other secured creditors as Consultation Parties; (ii) the proposed Bidding

Procedures do not acknowledge and preserve the City’s right to credit bid for its Collateral, despite

specifically acknowledging and preserving other secured creditors’ credit bid rights; (iii) the

Bidding Procedures’ proposed deadline to object to the Sale is set before the Bid Deadline and,

thus, does not provide the City with sufficient notice and opportunity to review and object to a

proposed Sale; and (iv) the Motion does not request authorization to pay the City the obligations



        2
           The Debtors acknowledged their defaults in their first day pleadings. See Declaration of Ken D’Arcy in
Support of Chapter 11 Petitions and First Day Pleadings of Remington Outdoor Company, Inc. and its Affiliated
Debtors and Debtors-in-Possession [Doc. 6], at ¶ 35 (“The Debtors were not in compliance with the employment goal
[for the Huntsville Facility] for the annual test period most recently ended.”).

                                                       3
secured by the Mortgage in cash at closing from the Sale proceeds, despite seeking such

authorization to pay certain other secured creditors’ claims.

        12.    First, as set out hereinabove, the City is a prepetition secured creditor with a first

priority lien and security interest on the Collateral. [See also Doc. 6, p. 35.] However, the

proposed Bidding Procedures only provide that “the lenders and agents under the Debtors’

prepetition Priority Term Loan Credit Agreement, FILO Term Loan Agreement and Exit Term

Loan Agreement” are “Consultation Parties” and “Bid Consultation Parties” under the Bidding

Procedures. [See Doc. 29, p. 85.] As a substantial prepetition secured creditor of RAC, the

Bidding Procedures should provide that the City, or its designee, shall also serve as a Consultation

Party with respect to the Debtors’ evaluation of any bids received that include the Huntsville

Facility.

        13.    Similarly, the Bidding Procedures only provide that “the Prepetition Secured

Creditors shall have the right, subject in all respects to the Bankruptcy Code and other applicable

law and the satisfaction in cash or assumption of claims secured by senior liens, to credit bid all or

any portion of their allowed secured claims at the Auction pursuant to Section 363(k) of the

Bankruptcy Code or other applicable law.” [Id. at p. 80 (emphasis added).] “Prepetition Secured

Creditors” are defined in the D’Arcy Declaration and do not include the City. [See Doc. 6, p. 12].

As a substantial prepetition secured creditor of RAC, the City’s right to credit bid at the Auction

pursuant to Section 363(k) of the Bankruptcy Code should be explicitly acknowledged and

preserved in the Bidding Procedures.

        14.    The City also objects to the Bidding Procedures because they require that the City

file any objection to the Sale before the Bid Deadline. Without having the opportunity to review




                                                  4
any qualified Bids or Modified Purchase Agreements, 3 the City will be without sufficient

information to adequately determine if a Sale Objection is necessary to enforce its rights and

protect its interests. Accordingly, the deadline to file any Sale Objection should be moved after

the Bid Deadline.

         15.      Finally, the City objects to the Motion because the Debtors have not requested

authorization to pay the City’s secured obligations at closing in cash from the proceeds of the Sale,

despite proposing such treatment for other secured creditors. In the Motion, the Debtors request

authority to pay the Priority Term Loan Obligations and the FILO Term Loan Obligations with

cash proceeds from the Sale. Without explanation, the Debtors do not propose similar treatment

for the City, despite acknowledging the City’s first priority mortgage on the Huntsville Facility.

As a first-priority secured creditor, the City is likewise entitled to payment at closing of cash

proceeds from any sale of its Collateral in the amount of its allowed secured claim. The City,

therefore, requests that any order approving the Motion grant the Debtors authority to pay RAC’s

obligations under the Note with the cash proceeds from the Sale.

                                                    NOTICE

         16.      The City will provide notice of this Objection by email or via CM/ECF to (i) counsel

for the Debtors, O’Melveny & Myers LLP, 400 South Hope Street, 18th Floor, Los Angeles, CA

90071, Attn: Steve Warren (swarren@omm.com) and Jennifer Taylor (jtaylor@omm.com); (ii)

co-counsel for the Debtors, Burr & Forman LLP, 420 North 20th Street, Suite 3400, Birmingham,

Alabama 35203, Attn: Derek Meek (dmeek@burr.com) and Hanna Lahr (hlahr@burr.com); (iii)

counsel for the Restructuring Committee, Akin Gump Strauss Hauer & Feld LLP, 2300 N. Field

Street, Suite 1800, Dallas, TX 75201, Attn: Sarah Schultz (sschultz@akingump.com); (iv) the


         3
           The City notes that the definition of “Sale Objection” in the Motion appears to exclude any sale objections
related to “the specific identity of any Stalking Horse Bidder, the form of any Stalking Horse APA, or the specific
identity of the Successful Bidder or Backup Bidder.” [Doc. 29, p. 26.]

                                                          5
Bankruptcy Administrator, 400 Well Street, Decatur, Alabama 35602, Attn: Richard Blythe

(richard_blythe@alnba.uscourts.gov); (v) counsel to the FILO Lenders, Pillsbury Winthrop Shaw

Pittman LLP, Four Embarcadero Center, 22nd Floor, San Francisco, CA 94111-5998, Attn: Joshua

D.      Morse       (joshua.morse@pillsburylaw.com)           and      Andrew        V.      Alfano

(andrew.alfano@pillsburylaw.com); (vi) counsel to Whitebox Advisors LLC, Brown Rudnick

LLP, One Financial Center, Boston, Massachusetts 02111, Attn: Andreas Andromalos

(aandromalos@brownrudnick.com) and Tia C. Wallach (twallach@brownrudnick.com); and (vii)

all parties that have requested notice in the Debtors’ bankruptcy cases.

                                 RESERVATION OF RIGHTS

       17.      The City reserves the right to join in the objections of other interested parties, to

supplement or amend this Objection, and to make any additional arguments at any hearings on the

Motion. The City further reserves the right to file any additional objections to the Sale or any

proposed Assumption and Assignment of the Development Agreement, Note or Mortgage.

       WHEREFORE, City respectfully requests that the Court deny approval of the Bidding

Procedures as currently proposed and grant the City such other and further relief as the Court

deems to be just and proper.

 Dated: August 7, 2020                 /s/ Jay R. Bender
                                       Jay R. Bender
                                       Andrew J. Shaver
                                       BRADLEY ARANT BOULT CUMMINGS, LLP
                                       One Federal Place
                                       1819 Fifth Avenue North
                                       Birmingham, Alabama 35203
                                       Telephone: (205) 521-8000
                                       jbender@bradley.com
                                       ashaver@bradley.com

                                       Attorneys for the City of Huntsville, Alabama




                                                  6
                                CERTIFICATE OF SERVICE

        I hereby certify that on August 7, 2020, I electronically filed the foregoing with the Clerk
of the Court using the CM/ECF system which will send notification of such filing to all parties
registered to receive such service:



                                                     /s/ Jay R. Bender
                                                     Of Counsel




                                                 7
